MEMORANDUM**
*895Larry Campbell appeals pro se from the district court’s order dismissing his action contesting a state court’s attorney’s fees order in a domestic relations matter. The district court found that it lacked subject matter jurisdiction over the case because (1) the complaint essentially sought review of a state court order for- attorney’s fees and (2) the attorney’s fee order was entered in the context of a marital dissolution proceeding. We affirm.
Campbell’s case fits squarely within the types of case barred by Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923). Campbell requested that the district court declare the attorneys’ fee award erroneous, order a new hearing and/or trial, and enjoin the any state court restraining order which ordered Campbell not to contact opposing counsel. Campbell’s federal suit is a forbidden de facto appeal of state court judgments, see Noel v. Hall, 341 F.3d 1148, 1155-56 (9th Cir.2003), and the district properly dismissed the action.
The district court also properly abstained from hearing this case on the ground that it essentially sought review of a domestic relations case. See Newdow v. Elk Grove Unified School District, — U.S. —, 124 S.Ct. 2301, 2309, 159 L.Ed.2d 98 (2004) (acknowledging that it might be appropriate for the federal courts to decline to hear a case involving “elements of the domestic relationship,” even when divorce, alimony, or child custody is not strictly at issue”).1

AFFIRMED.


 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Campbell’s motions to appear by phone at oral argument and for judicial notice are denied.